STONE, Circuit Judge
(concurring).
I concur in the opinion. However, I think it proper to state that I do so only because this is an appeal from the second trial of this litgation after a first appeal had established certain rules as the “law of the case”. In a court which sits with necessarily shifting personnel (as does this Court) it is peculiarly important that such change in personnel shall not be allowed to affect the rights of parties as influenced by an orderly continuity of decision. This importance is emphasized where there are successive appeals in the same litigation, So believing, I shall adhere to the law of the case announced in the former appeal to this Court. 8 Cir., 81 F.2d 182.
But while so adhering, I think it not improper to express an apprehension that justice has failed in this litigation. The situation which arouses this conception is as follows. There was a written contract between these parties for the sale of buttermilk at the fixed price of.twenty-three cents per hundred pounds. This contract was for a term beginning August 19, 1927, and end-March 31, 1933. About January, 1931, the buyer sought and secured a modification this contract. That modification was that, in return for a reduction of the above Price during the year 1931, the contract would be extended one year. During 1931, die buyer received the full consideration tbe reduced price. At the end of the term under the written contract, the buyer contended it was not bound to pay the contract Prlce during the year of extension rmder the oral modifying agreement. IIowever> it continued to take milk during part the year of extension even though it disputed the price.
To allow (he buyer to obtain and keep the full fruits and advantages of the modification agreement and to deny the seller any and all relief thereunder seems to me unjust. While I think the principle of ap-pling the law of the case in this Court is too important to admit of departure therefrom, I am hopeful that a court not so closely bound thereby may take occasion to right what seems to me an injustice.